Exhibit 10.1


AMENDMENT NO. 2 TO THE
AMENDED AND RESTATED
CREDIT AGREEMENT

Dated as of May 18, 2006

AMENDMENT NO. 2 TO THE AMENDED AND RESTATED CREDIT AGREEMENT among SOTHEBY’S
HOLDINGS, INC., a Michigan corporation (“Holdings”), SOTHEBY’S, INC., a New York
corporation (the “Company” and, together with Holdings, the “U.S. Borrowers”),
OATSHARE LIMITED, a company registered in England and Wales with registration
number 01737495 (“Oatshare”), SOTHEBY’S, a company registered in England and
Wales with registration number 00874867 (“Sotheby’s” and, together with
Oatshare, the “U.K. Borrowers”, and collectively with the U.S. Borrowers, the
“Borrowers”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”) and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender, L/C Issuer and Foreign Currency Lead
Lender.

PRELIMINARY STATEMENTS:

(1)     The Borrowers, the Lenders and the Administrative Agent have entered
into the Amended and Restated Credit Agreement dated as of November 14, 2005, as
amended by Amendment No. 1 to the Amended and Restated Credit Agreement dated as
of February 3, 2006 (as so amended, the “Credit Agreement”). Capitalized terms
not otherwise defined in this Amendment have the same meanings as specified in
the Credit Agreement.

(2)     The Borrowers and the Lenders have agreed to amend the Credit Agreement
to, among other things, increase the Aggregate Commitments of the Lenders from
$250 million to $300 million as hereinafter set forth.

(3)     In connection therewith, the Domestic Guarantors have agreed to amend
the Domestic Guaranty as set forth in Section 2 hereof.

SECTION 1.   Amendment to Credit Agreement. The Credit Agreement is, effective
as of the date hereof and subject to the satisfaction of the conditions
precedent set forth in Section 3, hereby amended as follows:

(a)     The definition of “Loan Documents” in Section 1.01 is hereby amended by
adding the phrase “and Section 10.01” after the phrase “Articles IV through IX”
therein.

(b)     The definition of “Secured Cash Management Agreement” in Section 1.01 is
hereby amended by deleting the phrase “any Borrower” therein and replacing such
phrase with “Holdings or any of its Subsidiaries”.

(c)     The definition of “Secured Hedge Agreement” in Section 1.01 is hereby
amended by (i) deleting the phrase “interest rate” therein and (ii) deleting the
phrase “any Borrower” therein and replacing such phrase with “Holdings or any of
its Subsidiaries”.

(d)     Article II is hereby amended by adding at the end of such Article a new
Section 2.14 to read as follows:

1
Sotheby's — Amendment No. 2 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




“Section 2.14 Increase in Revolving Credit Commitments. (a) Request for
Increase. Provided there exists no Default, upon notice to the Administrative
Agent (which shall promptly notify the Lenders), Holdings may, on a one-time
basis, request an increase in the Revolving Credit Commitments by an amount not
exceeding $50,000,000. At the time of sending such notice, Holdings (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).

(b)     Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.

(c)     Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify Holdings and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase, and subject to the approval of the Administrative Agent, the
Swing Line Lender, the Foreign Currency Lead Lender and the L/C Issuer (which
approvals shall not be unreasonably withheld), Holdings may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance satisfactory to the Administrative Agent and its counsel.

(d)     Effective Date and Allocations. If the Commitments are increased in
accordance with this Section, the Administrative Agent and Holdings shall
determine the effective date (the “Commitment Increase Effective Date”) and the
final allocation of such increase. The Administrative Agent shall promptly
notify Holdings and the Lenders of the final allocation of such increase and the
Commitment Increase Effective Date.

(e)     Conditions to Effectiveness of Increase. As a condition precedent to
such increase, Holdings shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Commitment Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of each Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Commitment Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in Sections 5.03(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively, and (B) no Default exists. The Borrowers shall
prepay any Loans outstanding on the Commitment Increase Effective Date (and pay
any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.

2
Sotheby's — Amendment No. 2 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




(f)     Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.”

(e)     Schedule 2.01 to the Credit Agreement is, effective as of the date
hereof and subject to the satisfaction of the conditions precedent set forth in
Section 3, hereby amended and restated in full to read as set forth on Annex A
hereto.

SECTION 2.   Amendment to Domestic Guaranty. The Domestic Guaranty is, effective
as of the date hereof and subject to the satisfaction of the conditions
precedent set forth in Section 3, hereby amended as follows:

(a) Section 1(a) is hereby amended by (i) replacing the phrase “each other Loan
Party” in the first sentence thereof with the phrase “Holdings or any of its
Subsidiaries”, (ii) replacing the phrase “any other Loan Party” in the second
sentence thereof with the phrase “Holdings or any of its Subsidiaries” and (iii)
replacing the phrase “such other Loan Party” in the second sentence thereof with
the phrase “Holdings or any of its Subsidiaries”.

SECTION 3.   Conditions of Effectiveness. This Amendment shall become effective
as of the date first above written when, and only when, the Administrative Agent
shall have received:

(i)     counterparts of this Amendment executed by each Borrower, the Required
Lenders and each Lender agreeing to increase its Commitment or, as to any of the
Lenders, advice satisfactory to the Administrative Agent that such Lender has
executed this Amendment;

(ii)     the consent attached hereto (the “Consent”) executed by each of the
Guarantors;

(iii)     certified copies of (A) the resolutions of each U.S. Borrower
evidencing approval for this Amendment and all matters contemplated hereby and
(2) each other U.S. Loan Party evidencing approval of the Consent and the
matters contemplated hereby and thereby and (B) all documents evidencing other
necessary corporate action and governmental and other third party approvals and
consents if any, with respect to this Amendment, the Consent and the matters
contemplated hereby and thereby;

(iv)     Legal Opinion. A favorable opinion of Weil, Gotshal & Manges LLP,
counsel for the Loan Parties, to the effect that this Amendment and the Consent
have been duly authorized, executed and delivered by the Loan Parties and
confirming its opinions dated November 14, 2005 pursuant to Section 4.01(a)(vii)
of the Credit Agreement that have been reasonably requested by the
Administrative Agent to be so confirmed, with references therein to the “Credit
Agreement” to mean the Credit Agreement, as amended by this Amendment; and

(v)     the Administrative Agent shall have received, for the account of each
Lender agreeing to increase its Commitment, a fee equal to 0.20% of the amount
of the increase in such Lender’s Commitment effected pursuant to this Amendment.

The effectiveness of this Amendment is conditioned upon the accuracy of the
factual matters described herein. This Amendment is subject to the provisions of
Section 10.01 of the Credit

3
Sotheby's — Amendment No. 2 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




Agreement, and Section 2 of this Amendment is subject to the provisions of
Section 8 of the Domestic Guaranty.

SECTION 4.   Representations and Warranties of the Borrowers. Each Borrower
hereby represents and warrants that the representations and warranties contained
in each of the Loan Documents (as amended or supplemented to date, including
pursuant to this Amendment) are true and correct on and as of the date hereof,
before and after giving effect to this Amendment, as though made on and as of
such date (except for any such representation and warranty that, by its terms,
refers to an earlier date, in which case as of such earlier date).

SECTION 5.   Reference to and Effect on the Loan Documents. (a) On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment, and each reference in the
Domestic Guaranty to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Domestic Guaranty, and each reference in the Notes and
each of the other Loan Documents to the “Domestic Guaranty”, “thereunder”,
“thereof” or words of like import referring to the Domestic Guaranty, shall mean
and be a reference to the Domestic Guaranty, as amended by this Amendment

(b)     The Credit Agreement, the Notes, the Domestic Guaranty and each of the
other Loan Documents, as specifically amended by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.

(c)     The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

SECTION 6.   Costs, Expenses, Etc. Each Borrower agrees to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent) in accordance with the terms of Section
10.04 of the Credit Agreement.

SECTION 7.   Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 8.   Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.

4
Sotheby's — Amendment No. 2 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

  SOTHEBY’S HOLDINGS, INC.             By: /s/ William S. Sheridan     Name:
William S. Sheridan     Title: EVP & Chief Financial Officer  


  SOTHEBY’S INC.             By: /s/ William S. Sheridan     Name: William S.
Sheridan     Title: EVP & Chief Financial Officer  


  OATSHARE LIMITED             By: /s/ William S. Sheridan     Name: William S.
Sheridan     Title: EVP & Chief Financial Officer  


  SOTHEBY’S             By: /s/ William S. Sheridan     Name: William S.
Sheridan     Title: EVP & Chief Financial Officer  

 

Signature Page
Sotheby's — Amendment No. 2 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




  BANK OF AMERICA, N.A., as
Administrative Agent, L/C Issuer, Swing Line Lender,
Foreign Currency Lead Lender and Lender           By: /s/ John Walkiewicz    
Name: John Walkiewicz     Title: Vice President  

 

Signature Page
Sotheby's — Amendment No. 2 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




  LASALLE BANK, N.A.,
as Lender           By: /s/ Steven Friedlander     Name: Steven Friedlander    
Title: S.V.P.  


  HSBC BANK PLC,
as Lender           By: /s/ Paul Hagger     Name: Paul Hagger     Title:
Corporate Banking Manager  


  THE CIT GROUP/BUSINESS CREDIT, INC.,
as Lender           By: /s/ Anthony Lavino     Name: Anthony Lavino     Title:
Vice President  


  CITIBANK, N.A.,
as Lender           By: /s/ Andrew Cunningham     Name: Andrew Cunningham    
Title: Vice President  

 

Signature Page
Sotheby's — Amendment No. 2 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




  COMERICA BANK,
as Lender           By: /s/ Sarah R. West     Name: Sarah R. West     Title:
Assistant Vice President  


  ISRAEL DISCOUNT BANK OF NEW YORK,
as Lender           By: /s/ Andy Ballia     Name: Andy Ballia     Title: First
Vice President             By: /s/ Ronald Bongiovanni     Name: Ronald
Bongiovanni     Title: Senior Vice President  


  NORTH FORK BUSINESS CAPITAL CORPORATION,
as Lender           By: /s/ Ron Walker     Name: Ron Walker     Title: Vice
President  


  WEBSTER BUSINESS CREDIT CORPORATION,
as Lender           By: /s/ Joseph J. Zautra     Name: Joseph J. Zautra    
Title: Vice President  

 

Signature Page
Sotheby's — Amendment No. 2 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



ANNEX A

SCHEDULE 2.01

COMMITMENTS
AND APPLICABLE PERCENTAGES

Lender Commitment Total
Applicable
Percentage Bank of America, N.A. $48,000,000.00 16.000000000% LaSalle Bank, N.A.
$48,000,000.00 16.000000000% HSBC Bank plc $48,000,000.00 16.000000000% The CIT
Group/
Business Credit, Inc. $36,000,000.00 12.000000000% Citibank, N.A. $29,000,000.00
9.666666667% United Overseas Bank
Limited $20,000,000.00 6.666666667% Comerica Bank $18,000,000.00 6.000000000%
Israel Discount Bank of
New York $19,000,000.00 6.333333333% North Fork Business
Capital Corporation $19,000,000.00 6.333333333% Webster Business Credit
Corporation $15,000,000.00 5.000000000% Total $300,000,000 100.000000000%

 

Annex A–Schedule 2.01
Sotheby's — Amendment No. 2 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





CONSENT

Dated as of May 18, 2006

Each of the undersigned, as a Guarantor under the Credit Agreement referred to
in the foregoing Amendment, hereby consents to such Amendment and hereby
confirms and agrees that notwithstanding the effectiveness of such Amendment,
the Guaranty contained in the Credit Agreement is and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects,
except that, on and after the effectiveness of such Amendment, each reference in
the Loan Documents to “Credit Agreement”, “thereunder”, “thereof” or words of
like import shall mean and be a reference to the Credit Agreement, as amended by
such Amendment.

  GUARANTORS:           SOTHEBY’S FINE ART HOLDINGS, INC.     SOTHEBY’S
FINANCIAL SERVICES, INC.    

SOTHEBY’S FINANCIAL SERVICES
CALIFORNIA, INC.

    OBERON, INC.     THETA, INC.     SOTHEBY’S VENTURES, LLC     SOTHEBY’S ASIA,
INC.     YORK WAREHOUSE, INC.     SPTC, INC.     SOTHEBY’S PARKE BERNET, INC.  
  YORK AVENUE DEVELOPMENT, INC.     SOTHEBY’S THAILAND, INC.    

SOTHEBY’S HOLDINGS
INTERNATIONAL, INC.

    SOTHEBY’S NEVADA, INC.     SOTHEBYS.COM AUCTIONS, INC.     SIBS, LLC    
SOTHEBY’S.COM, LLC     SOTHEBY’S RES, INC.                   By: /s/ William S.
Sheridan     Name: William S. Sheridan     Title: EVP & Chief Financial Officer
          SOTHEBY’S HOLDINGS, INC.             By: /s/ William S. Sheridan    
Name: William S. Sheridan     Title: EVP & Chief Financial Officer          
SOTHEBY’S, INC.             By: /s/ William S. Sheridan     Name: William S.
Sheridan     Title: EVP & Chief Financial Officer  

 

Consent
Sotheby's — Amendment No. 2 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



 

  OATSHARE LIMITED             By: /s/ William S. Sheridan     Name: William S.
Sheridan     Title: EVP & Chief Financial Officer           SOTHEBY’S          
  By: /s/ William S. Sheridan     Name: William S. Sheridan     Title: EVP &
Chief Financial Officer           SOTHEBY’S FINANCIAL SERVICES, LTD.            
By: /s/ William S. Sheridan     Name: William S. Sheridan     Title: EVP & Chief
Financial Officer           CATALOGUE DISTRIBUTION COMPANY LIMITED           By:
/s/ William S. Sheridan     Name: William S. Sheridan     Title: EVP & Chief
Financial Officer  

 

Consent
Sotheby's — Amendment No. 2 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------